                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6                                          SAN JOSE DIVISION

                                   7
                                         SCOTT JOHNSON,
                                   8                                                         Case No. 5:20-cv-08730-EJD
                                                        Plaintiff,
                                   9                                                         ORDER TO SHOW CAUSE WHY
                                                  v.                                         ACTION SHOULD NOT BE
                                  10                                                         DISMISSED
                                         A & V PROPERTIES MANAGEMENT,
                                  11     LLC, et al.,
                                  12                    Defendants.
Northern District of California
 United States District Court




                                  13          Plaintiff Scott Johnson filed the present action on December 10, 2020. Dkt. No. 1.
                                  14   Defendants answered on January 14, 2021, and there has been no activity in the case since.
                                  15          The Court possesses the inherent power to dismiss an action sua sponte “to achieve the
                                  16   orderly and expeditious disposition of cases.” Link v. Wabash R.R. Co., 370 U.S. 626, 629–33
                                  17   (1962). Plaintiff is directed to file a written response to this order by July 2, 2021 and to appear
                                  18   before the Court on July 15, 2021, at 10:00 a.m. and show cause why this action should not be
                                  19   dismissed with prejudice for failure to prosecute pursuant to Federal Rule of Civil Procedure
                                  20   41(b). If Plaintiff fails to file a written response by July 2, 2021, the Court will dismiss the action
                                  21   with prejudice pursuant to Federal Rule of Civil Procedure 41(b).
                                  22

                                  23          IT IS SO ORDERED.

                                  24   Dated: May 24, 2021

                                  25                                                     ______________________________________
                                                                                         EDWARD J. DAVILA
                                  26                                                     United States District Judge
                                  27

                                  28   Case No.: 5:20-cv-08730-EJD
                                       ORDER TO SHOW CAUSE WHY ACTION SHOULD NOT BE DISMISSED
                                                                        1
